Title: From Thomas Jefferson to David Hosack, 24 March 1826
From: Jefferson, Thomas
To: Hosack, David

Dear Sir  Monto Mar. 24. 26.My grandson Th: J.R. the bearer of this letter, on a Journey to the North will probably pass some few days in N. York. your former kindnesses have made it almost a duty in my connections to present their respects to you when passing thro’ your city. he is, in himself indeed personally and truly worthy of that honor, but the motive of permission on your part can only be that the tree we have planted we continue to water because we have planted it. to my self it is always a gratificn to have an oppty of repeating to you the assurances of my great esteem & respect